IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


ROBERT MANCINI                            : No. 585 MAL 2017
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
CONCORDE GROUP, INC. AND                  :
HOWARD GORDON AND VALERIE                 :
BRADLEY                                   :
                                          :
                                          :
PETITION OF: CONCORDE GROUP,              :
INC. AND HOWARD GORDON                    :

ROBERT MANCINI                            : No. 617 MAL 2017
                                          :
                                          :
             v.                           : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
                                          :
CONCORDE GROUP AND HOWARD                 :
GORDON AND VALERIE BRADLEY                :
                                          :
                                          :
PETITION OF: VALERIE BRADLEY              :


                                    ORDER



PER CURIAM

     AND NOW, this 14th day of March, 2018, the Petition for Allowance of Appeal is

DENIED.